DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed after the mailing date of the Non-Final Rejection on 01/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 51, 88, 90, 92, 93, and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. PG-Pub No. 2016/0073878; hereinafter – “Su”).
Regarding claim 35, Su teaches a handheld ophthalmic device comprising:
a mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination, the second source of illumination configured to emit light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; 
a second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) configured to receive and detect light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
 wherein the first camera and the second camera are not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 51, Su teaches an ophthalmic device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and

a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 88, Su teaches the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the second camera is configured to obtain an image of a subject's eye or face when illuminated by light from another source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-04).
Regarding claim 90, Su teaches the handheld ophthalmic device of Claim 51, as above.

Regarding claim 92, Su teaches the handheld ophthalmic device of claim 51, as above.
Su further teaches a camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b ) configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 93, Su teaches the ophthalmic device of Claim 51, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Regarding claim 96, Su teaches the ophthalmic device of Claim 90, as above.
Su further teaches that the second camera is configured to obtain an image of the subject's eye or face (See e.g. Figs. 4-8; Paragraphs 0402-0416).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 25, 35, 51, 63, and 84-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. PG-Pub No. 2016/0073878; hereinafter – “Su”) in view of Fink et al. (U.S. PG-Pub No. 2018/0153399; hereinafter – “Fink”).
Regarding claim 1, Su teaches a handheld ophthalmic device comprising:
a mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein the second source of illumination and the at least one second camera are configured as an anterior eye imaging module (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system 
wherein the first camera and the at least one second camera are different from a camera integrated in the smartphone, cellphone, or electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391);
wherein the handheld ophthalmic device is configured to be operated in a first mode as an ophthalmoscope and in a second mode as an anterior eye imaging module to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 1-8 and 12-14; Paragraphs 0375, 0381, 0400-0401, and 0418), and
wherein the electronics are configured to electronically communicate with the smartphone, the cellphone or the electronic tablet and transport one or more images captured by the first camera in the first mode or the at least one second camera in the second mode to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld 
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 2, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to capture the one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 3, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to perform an assessment based on the 
Regarding claim 4, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the one or more images captured by the first or the at least one second camera are stored in the memory device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 5, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to transport the one or more images captured by the first or the at least one second camera to a health care professional, an ophthalmologist or an optometrist at a remote location (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 6, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to display the one or more images captured by the first or the at least one [[the]] second camera on the display device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 7, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the electronics is configured to electronically communicate with the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 8, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein an electronic processing system of the smartphone is configured to obtain instructions stored in a non-transitory storage medium, and wherein the obtained instructions when executed by an electronic processing system cause the smartphone, the cellphone or the electronic tablet to: guide an operator to capture the one or more images or guide an operator to perform an assessment based on the captured one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 9, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a transmitter and a receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 10, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a wireless transmitter and a wireless receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 11, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.

Su fails to explicitly disclose that the third camera and third source of illumination are configured as a near infrared pupillography instrument.
However, Fink further teaches a third camera and a third source of illumination configured as a near infrared pupillography instrument (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 12, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting 
Additionally, Fink further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Regarding claim 13, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Additionally, Fink further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184)
Regarding claim 14, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 15, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches a fourth source configured to emit white light (See e.g. Figs. 4-8; Paragraphs 0402-0403).
Regarding claim 16, Su in view of Fink teaches the handheld ophthalmic device of Claim 15, as above.
Su further teaches that the third camera is configured to obtain an image of the subject's eye or face when illuminated by light from the fourth source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 25, Su teaches a handheld ophthalmic device comprising:
a mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a light source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);

electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera and the at least one second camera are different from a camera integrated in the smartphone, cellphone, or electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391);
wherein the electronics is configured to transport one or more images captured by the imaging system to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose a mobile slit-lamp to be laterally translated, the mobile slit-lamp comprising the light source.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld 
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 35, Su teaches a handheld ophthalmic device comprising:
a mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination, the second source of illumination configured to emit light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”);

electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
 wherein the first camera and the second camera are not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches that the source of illumination and camera can be configured to emit and detect light in a wavelength of about 700 nm and about 1100 nm, such a configuration is one of various options.
However, Fink further teaches that a camera and a source of illumination configured to emit, receive, and detect light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su to operate in the near infrared wavelength as in Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 51, Su teaches an ophthalmic device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld mechanical assembly comprises:
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and

wherein the first camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches the broadest reasonable interpretation of the claimed stand, Examiner further submits that Fink teaches a smartphone-based handheld ophthalmic examination device including a stand (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this stand “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with stand of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in 
Regarding claim 63, Su teaches an ophthalmic device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld ophthalmic device comprising:
a source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the at least one camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),

Su fails to explicitly disclose that the source of illumination is configured to be laterally translated.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).

Fink teaches this stand “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with stand of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 84, Su in view of Fink teaches the handheld ophthalmic device of Claim 25, as above.
Su further teaches that the assembly further comprises: a third camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) and a third source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b ) of illumination, wherein the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm, and wherein the third camera is configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 85, Su in view of Fink teaches the handheld ophthalmic device of Claim 84, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 86, Su in view of Fink teaches the handheld ophthalmic device of Claim 85, as above.
Su further teaches that the third camera is configured to obtain an image of a subject's eye or face when illuminated by light from a fourth source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 87, Su and Su in view of Fink teaches the handheld ophthalmic device of Claim 35, as above.
Su fails to explicitly disclose that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination.
However, Fink further teaches that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 88, Su and Su in view of Fink teach the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the second camera is configured to obtain an image of a subject's eye or face when illuminated by light from another source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 89, Su and Su in view of Fink teach the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the mechanical assembly comprises at least one third camera configured to image an eye of a subject illuminated by light from a third source of illumination, and wherein said third camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the third source of illumination and the at least one third camera are configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and 
Regarding claim 90, Su and Su in view of Fink teach the handheld ophthalmic device of Claim 51, as above.
Su further teaches at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein said at least one second camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391).
Regarding claim 91, Su and Su in view of Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the handheld mechanical assembly further comprises: a second source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated; and wherein the second source of illumination and said at least one second camera are configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 92, Su and Su in view of Fink teach the handheld ophthalmic device of claim 51, as above.
Su further teaches a camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b ) configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 93, Su and Su in view of Fink teach the ophthalmic device of Claim 51, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Regarding claim 94, Su and Su in view of Fink teach the ophthalmic device of claim 51, as above.
Su fails to explicitly disclose that the stand comprises a chinrest.
However, Fink teaches a smartphone-based handheld ophthalmic examination device including a stand comprising a chinrest (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this chinrest “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with chinrest of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 95, Su and Su in view of Fink teach the handheld ophthalmic device of Claim 92, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of 
Regarding claim 96, Su and Su in view of Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the second camera is configured to obtain an image of the subject's eye or face (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 97, Su in view of Fink teaches the ophthalmic device of Claim 63, as above.
Su further teaches that the at least one camera is configured to capture one or more images of a subject’s eye when illuminated by light from the source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 98, Su in view of Fink teaches the ophthalmic device of Claim 63, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Additionally, Fink further teaches a smartphone-based handheld ophthalmic examination device including a portable stand (See e.g. Fig. 6E; Paragraph 0098).
Regarding claim 99, Su in view of Fink teaches the ophthalmic device of claim 63, as above.
Su fails to explicitly disclose that the stand comprises a chinrest.
However, Fink teaches a smartphone-based handheld ophthalmic examination device including a stand comprising a chinrest (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this chinrest “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with chinrest of Fink “to fixate the 
Regarding claim 100, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 101, Su in view of Fink teaches the handheld ophthalmic device of Claim 25, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 102, Su in view of Fink teaches the ophthalmic device of Claim 63, as above.
Su fails to explicitly disclose that said illumination source is configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 07/01/2020, with respect to the rejection(s) of claim(s) 1-16, 25, 35, 51, and 63 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Su, as detailed above and necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896